     Case 1:12-cr-00099-LJO-BAM Document 39 Filed 07/10/20 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6                            IN THE UNITED STATES DISTRICT COURT
7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9     UNITED STATES OF AMERICA,                 )   Case No. 1:12-CR-00099 LJO-BAM
                                                )
10          Plaintiff,                          )   APPLICATION AND
                                                )   ORDER APPOINTING CJA PANEL
11    vs.                                       )   COUNSEL
                                                )
12    CORY MCDONALD,                            )
                                                )
13          Defendant,                          )
                                                )
14                                              )
15          Defendant, Cory McDonald, through the Federal Defender for the Eastern District of
16   California, hereby requests appointment of CJA panel counsel.
17
            Mr. McDonald submits the attached Financial Affidavit as evidence of his inability to
18
     retain counsel and currently in state custody. Pursuant to 18 U.S.C. § 3006A, CJA Attorney,
19
     Carol Ann Moses was appointed April 13, 2012 by the duty magistrate judge to represent the
20
21   defendant. In an Indictment filed April 5, 2012, Mr. McDonald was charged with 18 U.S.C. §

22   922 (g) (1)-Felon in Possession of a Firearm. On December 17, 2012, Mr. McDonald pled guilty

23   and was sentenced to custody for 46 months and supervised release for a term of 36 months upon
24
     his release. Mr. McDonald was released on July 28, 2015, was later arrested on state charges.
25
     Mr. McDonald Probation Officer on November 9, 2016 filed the Petition for Violation of
26
     Supervised Release and the Court issued an arrest warrant, while in state custody.
27
28
     Case 1:12-cr-00099-LJO-BAM Document 39 Filed 07/10/20 Page 2 of 2


1           Therefore, after reviewing his Financial Affidavit it is respectfully recommended that
2    CJA panel counsel Carol Ann Moses be promptly appointed nunc pro tunc as of June 23, 2020 to
3
     assist with the pending violation petition.
4
5
            DATED: July 9, 2020                            _/s/ Eric V. Kersten
6
                                                           ERIC V. KERSTEN
7                                                          Assistant Federal Defender
                                                           Branch Chief, Fresno Office
8
9
10
11                                          ORDER

12          Having satisfied the Court that the defendant is financially unable to retain counsel, the

13   Court hereby appoints CJA panel counsel pursuant to 18 U.S.C. § 3006A.

14
15   IT IS SO ORDERED.

16
        Dated:     July 10, 2020                              /s/ Barbara   A. McAuliffe             _
17                                                     UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
